DCCDetailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive as it only describes the field of the invention, “a refrigeration cabinet” and associated method but makes no mention of the features considered inventive such as the two evaporators or control thereof based on the opening of the freezing compartment door.  
A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0047380 A1 to Liao.


Liao teaches limitations from claim 1 in fig. 3, shown below, a refrigeration cabinet, comprising: 
a freezing compartment (5, taught to provide a “freezing effect” in the Abstract of Liao), the freezing compartment comprising a freezing compartment door (shown in fig. 3); 

    PNG
    media_image1.png
    325
    436
    media_image1.png
    Greyscale

an evaporator fan (32),
a first evaporator (2) equipped in the freezing compartment (5, as shown); and 
a second evaporator (3) equipped in the freezing compartment (5, as shown), wherein as the freezing compartment door is opened, the first evaporator is turned off and the second evaporator is working (as taught in ¶¶ 72 and 88, when the door of the chamber 5 is opened, contacts and microswitches operate such that an electromagnetic valve is closed to stop flow to the evaporator 2 while fans 32 of the evaporator 3 are activated.)

    PNG
    media_image2.png
    377
    524
    media_image2.png
    Greyscale

Liao does not teach the first evaporator being located between the evaporator fan and the second evaporator.  Yokoyama teaches in fig. 1, shown above, a refrigeration cycle system, such as for a “vehicle-mounted refrigerator” operating at sub-freezing temperatures such as -20º C (¶ 11) and further teaches such a system including two evaporators (21 and 18) and an evaporator fan (blower 22) positioned such that the evaporators are integrated with each other and the blower blows air over both in series with one evaporator between the fan and the other evaporator.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Liao with the evaporator and fan arrangement of Yokoyama in order to ensure that the single blower is able to provide a reliable flow of air over both or either evaporator, no matter which evaporator is or is not in use, thus ensuring effective and reliable delivery of cooled air to the space being cooled.  Further, it has been held that the mere rearrangement of the working parts of a system without modifying its operation (such as rearranging the fan and evaporators of Liao) is a matter of routine skill in the art which does not render the system patentable.  See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI. C. Rearrangement of Parts and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Liao teaches limitations from claim 2, the refrigeration cabinet of claim 1, wherein the first evaporator (2) is working when the freezing compartment door is closed (as taught in ¶ 89, when the door to the chamber 5 is closed, the evaporator 2 begins a “cold-producing procedure”).

Liao teaches limitations from claim 3, the refrigeration cabinet of claim 1, wherein the second evaporator is turned off when the freezing compartment door is closed (as taught in ¶ 89, when the door to the chamber 5 is closed, a relay will “automatically interrupt the cold-producing procedure of the air-cooled evaporator 3”.)

Liao teaches limitations from claim 4, the refrigeration cabinet of claim 1, wherein the first evaporator (2) is working at a first predetermined time (five minutes) and the second evaporator (3) is turned off at a second predetermined time (five minutes) after the freezing compartment door is closed (based on the “delay relay 45” as taught in ¶ 89).

Liao teaches limitations from claim 5, the refrigeration cabinet of claim 1, further comprising a controller (defroster 4, taught in ¶ 49) to turn off the first evaporator (2, via the valve 15a) and operate the second evaporator (3, via the fans 32; as taught in ¶ 88).
Liao  teaches limitations from claim 6, the refrigeration cabinet of claim 1, wherein the second evaporator (3) is working when the freezing compartment door is detected to be opened (as taught in ¶ 88, the fans 32 of the evaporator 3 are activated when the door is opened).

Liao teaches limitations from claim 7, the refrigeration cabinet of claim 1, wherein a density of heat dissipation fins (22) of the first evaporator (2) is greater than a density of heat dissipation fins of the second evaporator (3) (As taught in ¶¶ 76-77, the tube-cooled evaporator 2 is provided with fins 22 and thus has a positive density of such fins and the air-cooled evaporator is not provided with fins and thus has a zero density.)

Liao teaches limitations from claim 8, the refrigeration cabinet of claim 1, further comprising at least one sensor detecting whether the freezing compartment door is opened or closed, wherein the sensor comprises (door opening relay taught in ¶ 49).
Liao teaches limitations from claim 9 in fig. 3, shown above, a refrigeration cabinet, comprising: 
a freezing compartment (5, taught to provide a “freezing effect” in the Abstract of Liao), wherein the freezing compartment comprises a freezing compartment door, and the freezing compartment door is equipped with a handle (the door and the handle thereof are shown in fig. 3); 
an evaporator fan (32) equipped in the freezing compartment (5, as shown);
a first evaporator (2) equipped in the freezing compartment (5, as shown); and 
a second evaporator (3) equipped in the freezing compartment  (5, as shown), wherein the first evaporator is turned off and the second evaporator is operating when the handle is operating (that is, when the door is opened; as taught in ¶¶ 72 and 88, when the door of the chamber 5 is opened, contacts and microswitches operate such that an electromagnetic valve is closed to stop flow to the evaporator 2 while fans 32 of the evaporator 3 are activated.)
Liao does not teach the first evaporator being located between the evaporator fan and the second evaporator.  Yokoyama teaches in fig. 1, shown above, a refrigeration cycle system, such as for a “vehicle-mounted refrigerator” operating at sub-freezing temperatures such as -20º C (¶ 11) and further teaches such a system including two evaporators (21 and 18) and an evaporator fan (blower 22) positioned such that the evaporators are integrated with each other and the blower blows air over both in series with one evaporator between the fan and the other evaporator.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Liao with the evaporator and fan arrangement of Yokoyama in order to ensure that the single blower is able to provide a reliable flow of air over both or either evaporator, no matter which evaporator is or is not in use, thus ensuring effective and reliable delivery of cooled air to the space being cooled.  Further, it has been held that the mere rearrangement of the working parts of a system without modifying its operation (such as rearranging the fan and evaporators of Liao) is a matter of routine skill in the art which does not render the system patentable.  See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI. C. Rearrangement of Parts and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding the limitations of claim 10, refer to the above rejection of claim 2.

Regarding the limitations of claim 11, refer to the above rejection of claim 3.

Regarding the limitations of claim 12, refer to the above rejection of claim 4.

Regarding the limitations of claim 13, refer to the above rejection of claim 5.

Regarding the limitations of claim 14, refer to the above rejection of claim 6.

Regarding the limitations of claim 15, refer to the above rejection of claim 7.

Regarding the limitations of claim 17, refer to the above rejection of claim 1.

Regarding the limitations of claim 18, refer to the above rejection of claim 4.

Regarding the limitations of claim 19, refer to the above rejection of claim 5.

Regarding the limitations of claim 20, refer to the above rejection of claim 6.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liao and Yokoyama as applied to claim 1 above and further in view of US Patent No. 4,771,269 to Pasty et al.
Regarding claim 16, Liao teaches a freezing compartment provided with two evaporators and a door-opening relay such that when the door is opened, one of the evaporators is stopped and the other is operated.  Liao does not teach such a system including a sensor for detecting when the handle of the door is operated or this sensor being a handle position sensor.  Pasty teaches in col. 2, lines 12-16 a handle of a door being provided with a magnet the motion of which is detected by a Hall-effect relay positioned opposite the magnet to determine when the handle is moved.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Liao with the handle position sensing element of Pasty in order to provide an additional input indicating the opening of the door so as to provide redundancy and ensure reliable operation in the event that one of the sensors fails to function properly.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 8-9 of the reply that the abstract and title as amended overcome the objections thereto set forth in the previous Office Action.
With regard to the abstract, examiner agrees and this objection has been withdrawn.
With regard to the title, examiner disagrees.  The amended title identifies only the field of invention or the basic nature thereof (a refrigeration cabinet) but is not descriptive of the invention itself which relates to the control of two evaporators in such a cabinet based on the opening of the cabinet door.  For this reason, the objection to the title is maintained.

Applicant argues on pp. 10-12 of the reply that instant independent claims 1, 9, and 17 as amended overcome the rejections thereof as being anticipated by Liao based on the newly added teachings of the evaporator fan and the placement of the first evaporator between this fan and the second evaporator which have been added to each claim by amendment.
In response, examiner agrees that the amended subject matter overcomes the previously presented rejection of claims 1, 9, and 17, but directs applicant’s attention to the new grounds of rejection set forth above in which Yokoyama is relied upon in combination with Liao to teach these limitations.

Applicant particularly argues on pp. 11-12 that the airflow of the fans 32 of Liao “may be reduced” by copper pipes 33, reducing the air flow rate and pressure of the fans and that Liao thus fails to teach the limitations of the independent claims.
In response, examiner does not find this assertion persuasive with regard to the instant rejections.  As set forth in MPEP 2121 Prior Art; General Level of Operability Required to Make a Prima Facie Case:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:
"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement." 
In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.
 Here, Liao teaches two evaporators (2) and (3) and teaches a fan (32) coupled to one evaporator (3) as an evaporator fan, teaching the structure which applicant has claimed.  Even if the arrangement of Liao were shown to be unoptimized, resulting in reduction of air flow rate or pressure of the fans, applicant has not established that this loss of efficiency would cause these elements to be nonfunctional for their operations as taught by Liao. 
For this reason, applicant’s argument regarding the fans and copper pipes of Liao is not found to be persuasive.

Applicant argues on pp.12-13 that Pasty as applied to claim 16 does not teach or suggest the limitations added to claims 1, 9, and 17 by amendment.
In response, examiner agrees but notes that Patsy has not been relied upon to teach such limitations.  As described above, the combination of Liao and Yokoyama is found to render obvious the amended independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image3.png
    673
    486
    media_image3.png
    Greyscale

US Patent No. 4,406,138 to Nelson teaches in fig. 1, shown above, and in col. 2, lines 39-42, a refrigeration cycle air conditioning system having two evaporators (8 and 34) in an “Evaporator Section” (6) thereof, and further having an evaporator fan (36) in the evaporator section (6) arranged in series with the two evaporators so that one of the evaporators (34) is disposed between the fan (36) and the other evaporator (8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        1 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763